Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hayon (9,870,674 B2, submitted on the IDS).  Hayon allows bets to be made for a predetermined interval until no further wagers can be made on the live sports event.  In contrast to the problems associated with conventional wagering, the present disclosure allows at least two players to bet against one another eliminating the need to officially compute the odds prior to the event occurring.  Further, the head-to-head competitive wagering described herein does not require a balance of players betting on different outcomes to be profitable.  Rather, in the embodiments described herein, a casino or sportsbook can simply take a percentage of the bet made by the players.  For the sake of example, Player A may wager against Player B who the next sports team member will be to score.  In this example, the players may bet $50. If Player A wins, and is paid $49, the casino or sportsbook may keep the remaining $1 of the $50 bet.  Among other things, this feature of the competitive wagering system provides a guaranteed profit for the casino or sportsbook in all scenarios, except in the rare event of a push.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/           Examiner, Art Unit 3715  

/OMKAR A DEODHAR/           Primary Examiner, Art Unit 3715